--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.17
 

 
WEINGARTEN REALTY INVESTORS DEFERRED COMPENSATION PLAN





WEINGARTEN REALTY INVESTORS DEFERRED COMPENSATION PLAN
 
Table of Contents
                                               Page
 
Article I - Definitions
2
1.1
Account
2
1.2
Administrator
2
1.3
Board
2
1.4
Bonus
2
1.5
Code
2
1.6
Compensation
2
1.7
Deferrals
2 
1.8
Deferral Election
2
1.9
Disability
2
1.10
Effective Date
2
1.11
Eligible Employee
2
1.12
Employee
2
1.13
Investment Fund or Funds
2
1.14
Participant
2
1.15
Plan Year
3
1.16
Retirement
3
1.17
Salary
3
1.18
Trust
3
1.19
Trustee
3
1.20
Unforeseeable Financial Emergency
3
Article II - Participation
4
2.1
Commencement of Participation
4
2.2  Change in Eligible Employee Status              4
Article III - Contributions
5
3.1
Employer Deferrals
5
3.2
Time of Contributions
6
3.3
Form of Contributions
6
Article IV - Vesting
7
4.1
Vesting of Deferrals
7
Article V - Accounts
8
5.1
Bookkeeping Accounts
8
5.2
Adjustment and Crediting of Accounts.
8
5.3
Investment of Trust Assets
8
Article VI - Distributions
10

 
 
 

--------------------------------------------------------------------------------


 
 
6.1
Distribution Election
10
6.2
Payment Options
10
6.3 Commencement of Payment upon Death, Disability or Termination  10 
6.3
Minimum Distribution
11
Article VII - Beneficiaries
12
7.1
Beneficiaries
12
7.2
Change of Beneficiary Designation
12
7.3
Determination of Beneficiary.
12
7.4
Lost Beneficiary.
12
Article VIII - Funding
14
8.1
Prohibition Against Funding
14
8.2
Deposits in Trust
14
8.3  Withholding of Employee Contributions  14 
Article IX - Claims Administration
15
9.1
General
15
9.2
Claim Review
15
9.3
Right of Appeal
15
9.4
Review of Appeal
15
9.5
Designation
15
Article X - General Provisions
16
10.1
Administrator
16
10.2
No Assignment
16
10.3
No Employment Rights
16
10.4
Incompetence
17
10.5
Identity
17
10.6
Other Benefits
17
10.7
No Liability
17
10.8
Expenses
17
10.9
Insolvency
17
10.10
Amendment and Termination
17
10.11
Employer Determinations
18
10.12
Construction
18
10.13
Governing Law
18
10.14
Severability
18
10.15
Headings
18
10.16
Terms
18


 
 

--------------------------------------------------------------------------------





WEINGARTEN REALTY INVESTORS DEFERRED COMPENSATION PLAN


RECITALS


Weingarten Realty Investors (“Employer”), a Texas Real Estate Investment Trust,
previously adopted the Weingarten Realty Investors Deferred Compensation Plan
(“Plan”) for the purpose of attracting and retaining a select group of
management or highly compensated employees.


The Plan is an unfunded arrangement established and maintained primarily for the
benefit of a select group of management or highly compensated employees and is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements set forth in Title I of the Employee Retirement Income Security Act
of 1974, as amended.


The Plan previously provided both a deferred compensation benefit and a
supplemental executive retirement benefit.


NOW THEREFORE, the Employer hereby amends and restates the Plan as a separate
and independent plan, effective September 1, 2002, which shall provide eligible
employees with a deferred compensation benefit.


1

--------------------------------------------------------------------------------

Table of Contents






Article I - Definitions
 

1.1  
Account. The bookkeeping account established for each Participant as provided in
section 5.1 hereof.

 

1.2  
Administrator. The individual serving as the Director of Human Resources for the
Employer or such other person duly authorized by the Executive Committee of the
Board of Managers. The Administrator shall be the agent for the Employer with
respect to the Trust.

 

1.3  
Board. The Board of Trust Managers of the Employer.

 

1.4  
Bonus. Compensation which is designated as a bonus by the Employer and which
relates to services performed during an incentive period by an Eligible Employee
in addition to his or her Salary, including any pretax elective deferrals from
said Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or a qualified cash or deferred arrangement under Code Section
401 (k) or cafeteria plan under Code Section 125.

 

1.5  
Code. The Internal Revenue Code of 1986, as amended.

 

1.6  
Compensation. The Participant's earned income, including Salary, Bonus and other
remuneration from the Employer.

 

1.7  
Deferrals. The portion of Compensation that a Participant elects to defer in
accordance with section 3.1 hereof.

 

1.8  
Deferral Election. The separate written agreement, submitted to the
Administrator, by which an Eligible Employee agrees to participate in the Plan
and make Deferrals thereto.

 

1.9  
Disability. As defined by the Weingarten Realty Investors Long Term Disability
Plan.

 

1.10  
Effective Date. The Effective Date of this Restatement shall be September 1,
2002. The Plan was previously restated effective December 1, 1999.

 

1.11  
Eligible Employee. An Employee shall be considered an Eligible Employee if such
Employee is designated as an Eligible Employee by the Employer.

 

1.12  
Employee. Any person employed by the Employer.

 

1.13  
Investment Fund or Funds. Each deemed investment which serves as a means to
measure value, increases or decreases with respect to a Participant's Accounts,
which may be made designated, from time to time, by the Employer.

 

1.14  
Participant. An Eligible Employee who is a Participant as provided in Article
II.

 
 
2

--------------------------------------------------------------------------------

Table of Contents
 

1.15  
Plan Year. January 1, through December 31.

 

1.16  
Retirement. Retirement means a Participant has retired from the employ of the
Employer (i) on or after age 65 or (ii) with the consent of the Administrator,
on or after age 55.

 

1.17  
Salary. An Eligible Employee's base salary rate or rates in effect at any time
during a Plan year, including any pretax elective deferrals from said Salary to
any Employer sponsored plan that includes amounts deferred under a Deferral
Election or a qualified cash or deferred arrangement under Code Section 401 (k)
or cafeteria plan under Code Section 125.

 

1.18  
Trust. The agreement or agreements between the Employer and the Trustee under
which the assets of the Plan are held, administered and managed. Participants
shall have no right or claim to Trust assets set aside to fund benefits under
this Plan, which shall remain the general assets of the Employer. 

 

1.19  
Trustee. The entity or individual designated from time to time by the Board to
serve as trustee in accordance with the terms of the Plan.

 

1.20  
Unforeseeable Financial Emergency. Means an unexpected need of a Participant for
cash that (i) arises from an illness, casualty loss, sudden financial reversal
or such other unforeseeable occurrence that is caused by an even beyond the
control of such Participant, (ii) would result in severe financial hardship to
such Participant if his compensation deferral election was not cancelled
pursuant to Section 3.1(h), and (iii) is not reasonably satisfied from other
resources of such Participant. Cash needs arising from foreseeable events, such
as the purchase of a house or education expenses for children, shall not be
considered to be the result of an Unforeseeable Financial Emergency.

 
********
 
3

--------------------------------------------------------------------------------

Table of Contents
 
Article II -   Participation
 

2.1  
Commencement of Participation. Each Eligible Employee shall become a Participant
on the date his or her Deferral Election first becomes effective. Prior to
participation in the Plan, each Participant shall be required to designate on a
Deferral Election the form and timing of the distribution of his or her
Accounts. 

 

2.2  
Change in Eligible Employee Status.

 

(a)  
A participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee.

 

(b)  
Amounts credited to the Account of a Participant described in subsection (a)
shall continue to be held, pursuant to the terms of the Plan and shall be
distributed as provided in Article VI.

 
********
 
4

--------------------------------------------------------------------------------

Table of Contents
 
Article III -    Contributions
 

3.1  
Employee Deferrals.

 

(a)  
The Employer shall credit to the Account of a Participant an amount equal to the
amount designated in the Participant's Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in Article VI, and shall reduce such Participant's Compensation from the
Employer in accordance with the provisions of the applicable Deferral Election;
provided, however, that all such amounts shall be subject to the rights of the
general creditors of the Employer as provided in Article VIII.

 

(b)  
Each Eligible Employee shall deliver a Deferral Election to the Employer before
any Deferrals can become effective. Such Deferral Election shall be void with
respect to any Deferral unless submitted before the beginning of the calendar
year during which the amount to be deferred will be earned; provided, however,
that in the year in which the Plan is first adopted or an Employee is first
eligible to participate, such Deferral Election shall be filed within thirty
(30) days of the date on which the Plan is adopted or the date on which an
Employee is first eligible to participate, respectively, with respect to
Compensation earned during the remainder of the calendar year.

 

(c)  
The Deferral Election shall, subject to the limitations set forth in section 3.1
hereof, designate the amount of Compensation deferred by each Participant, the
subaccount, if any, as set forth in subsection (e), below, the beneficiary or
beneficiaries of the Participant and such other items as the Administrator may
prescribe. Such designations shall remain effective unless amended as provided
in subsection (d), below.

 

(d)  
A Participant may amend his or her Deferral Election from time to time;
provided, however, that any amendment to the amount of a Participant's Deferrals
shall comply with the provisions of subsection (b), above.

 

(e)  
A Participant may direct his or her Deferral to be credited to one or more
subaccounts as may be established, as provided in Article V, by the Participant
at the time of the Deferral Election.

 

(f)  
The minimum amount that may be deferred each Plan Year is five thousand dollars
($5,000).

 

(g)  
The maximum amount that may be deferred each Plan Year shall be established by
the Administrator from time to time.

 

(h)  
For each payroll period, the Employer shall withhold from that portion of a
Participant’s Compensation that is not deferred hereunder, such Participant’s
share of taxes under the Federal Insurance Contributions Act (“FICA”) and other
applicable taxes that are required to be withheld with respect to (1) Deferrals,
and (2) Employer Contributions as they vest and become subject to FICA taxes and
other withholding (collectively, “Withholding Requirements”). To the extent that
there is insufficient remaining cash Compensation to satisfy all applicable
Withholding Requirements as they come due, the Employer reserves the right to
reduce a Participant’s Deferrals to the extent necessary to satisfy such
Withholding Requirements. In the event there is insufficient cash Compensation
to satisfy all applicable Withholding Requirements as they come due, even after
reducing a Participant’s Deferrals, such Participant shall be obligated to remit
payment to the Employer, in such form as is acceptable to the Employer,
sufficient to satisfy any remaining Withholding Requirements.

 
 
5

--------------------------------------------------------------------------------

Table of Contents
 

(i)  
In the event of an Unforeseeable Financial Emergency a Participant may, with the
written consent of the Administrator, terminate future participation by filing
with the Administrator a written request to so terminate participation. Upon
termination of participation, no further reductions shall be made in the
Participant's base Salary or Bonus pursuant to the Deferral Agreement. Such a
hardship termination will not make the Participant ineligible to participate in
future Plan Years.

 

3.2  
Time of Contributions. Deferrals shall be transferred to the Trust as soon as
administratively feasible following the close of each month. The Employer shall
also transmit at that time any necessary instructions regarding the allocation
of such amounts among the Accounts of Participants.

 

3.3  
Form of Contributions. All Deferrals to the Trust shall be made in the form of
cash or cash equivalents of US currency.

 
********
 
 
6

--------------------------------------------------------------------------------

Table of Contents
Article IV -   Vesting
 

4.1  
Vesting of Deferrals.A Participant shall have a 100% vested right to the portion
of his or her Account attributable to Deferrals and any earnings on the deemed
investment of such Deferrals.

 
********
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
Article V -   Accounts
 

5.1  
Bookkeeping Accounts. The Administrator shall establish and maintain a
bookkeeping account in the name of each Participant. The Administrator shall
also establish subaccounts, as provided in subsection (a), (b), or (c), below,
as elected by the Participant pursuant to Article III.

 

(a)  
A Retirement Account shall be established for each Participant.

 

(b)  
One or more Education Accounts shall be established for each Participant in the
name of a "Student" in accordance with the Participant’s Deferral Election. For
purposes of this Article, Student shall mean a child, grandchild, niece or
nephew of the Participant that has not yet attained the age of fifteen (15) at
the time the account is initially established. A Participant may have a maximum
of five (5) education subaccounts at any time.

 

(c)  
One or more Fixed Period Accounts shall be established in accordance with the
Participant’s Deferral Election. The Participant must designate the year of
distribution at the time the account is initially established. The minimum
initial deferral period for each subaccount shall be three (3) years. A
Participant may have a maximum of five (5) fixed period subaccounts at any time.

 

5.2  
Adjustment and Crediting of Accounts. 

 

(a)  
The Administrator shall adjust the amounts credited to each Participant's
Account to reflect Deferrals, distributions, deemed investment experience of the
Participant’s Investment Fund selections and any other appropriate adjustments.
Such adjustments shall be made as is administratively necessary in the
discretion of the Administrator.

 

(b)  
The deemed investment experience credited to a Participant’s Account shall be
determined on a periodic basis according to the earnings and losses of the
Investment Fund selections made by the Participant pursuant to his or her
Deferral Election. The earning and losses will be determined as if the amount
credited to the Participant Account were actually invested in the Investment
Fund selected. Participants may select one or more of the Investment Funds
designated by the Administrator in whole percentages of the applicable Account
balance. A Participant may change his or her selection of Investment Funds at
any time. An election shall be effective as soon as administratively feasible
following the date of the change as indicated in writing by the Participant or
such other means as the Administrator may approve.

 
 
8

--------------------------------------------------------------------------------

Table of Contents
 

5.3  
Investment of Trust Assets. Deferrals hereunder may, in the sole discretion of
the Employer, be set aside in a Trust in order to facilitate the payments of
benefits under this Plan. Any such Trust assets may be invested in an Investment
Fund but are not required to be invested in individual accounts mirroring the
bookkeeping Accounts established in Section 5.1. Any such Trust shall constitute
an unfunded arrangement and shall not affect the status of the Plan as an
unfunded plan. Under no circumstances shall any Participant have any
preferential or secured right to or interest in any assets of such Trust, and
the rights of each Participant (and if applicable, any beneficiary) shall remain
that of a general creditor.

 
********
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
Article VI -   Distributions
 

6.1  
Distribution Election. Distribution of the value of a Participant’s Accounts
shall be made in accordance with his or her election which indicates the
Participant’s choice with respect to the form and timing of his or her
distribution among the options available under section 6.2 hereof. Such
distribution election must be made in a form approved by the Administrator for
that purpose. To be effective, such distribution election must be filed at least
12 months prior to the date the vested portion of the Participant’s Account is
to be distributed. In the event the Participant files more than one distribution
election, the last effective distribution election shall control. .

 

6.2  
Payment Options.

 

(a)  
Retirement Account distributions shall be payable in one of the following forms:
(i) in a lump sum payment; or (ii) in annual installments over a period of up to
twenty (20) years (as elected by the Participant). Retirement Account payments
shall commence as soon as administratively feasible immediately after the
Participant's Retirement, unless the Employer, in its sole discretion shall
consent to an amendment or modification to such distribution election and/or a
deferral of the commencement date.

 

(b)  
Education Account distributions shall be paid in four annual installments on as
soon as administratively feasible after the commencement of the of the calendar
year in which the Student reaches age eighteen (18) and the three anniversaries
thereof in the following amounts:

 
Year 1  25% of the account balance
Year 2  33% of the account balance
Year 3  50% of the account balance
Year 4  100% of the account balance


At the election of the Participant, at least 12 months prior to the date
payments are to commence from an Education Account in accordance with the
foregoing schedule, or in the event of the death of a Student prior to
completion of the payments in accordance with the foregoing schedule, a
Participant shall be entitled to re-designate any such amounts ( in the case of
a Students death only to the extent payable more than twelve months thereafter)
to be credited to another Education Account or to his or her Retirement Account
or to a Fixed Period Account.



(c)  
Fixed Period Account distributions shall be paid in one lump sum payment on
January 1 (or as soon as administratively feasible thereafter) of the calendar
year selected by the participant on his or her Deferral Election.

 

6.3  
Commencement of Payment upon Death, Disability or Termination.

 
 
10

--------------------------------------------------------------------------------

Table of Contents
 

(a)  
Upon the death of a Participant, all amounts credited to his or her Account(s)
shall be payable to his or her beneficiary or beneficiaries, in accordance to
Section 7.3 below, in one of the following forms: (i) in a lump sum payment; or
(ii) in annual installments over a period of up to twenty (20) years (as elected
by the Participant). Such payments shall commence as soon as administratively
feasible immediately after the Participant's death, in accordance with the
Participant’s election, unless the Employer, in its sole discretion shall
consent to an amendment or modification to such distribution election and/or a
deferral of the commencement date.

 

(b)  
Upon the Disability of a Participant, all amounts credited to his or her
Account(s) shall be paid to the Participant, (i) in a lump sum payment; or (ii)
in annual installments over a period of up to twenty (20) years (as elected by
the Participant). Such payments shall commence as soon as administratively
feasible immediately after the Participant's disability, unless the Employer, in
its sole discretion shall consent to an amendment or modification to such
distribution election and/or a deferral of the commencement date.

 

(c)  
Upon the termination of employment of a Participant for any reason other than
Retirement, death or Disability, vested amounts credited to his or her
Account(s) shall be payable in one of the following forms: (i) in a lump sum
payment; or (ii) in annual installments over a period of up to twenty (20) years
(as elected by the Participant). Such payments shall commence as soon as
administratively feasible immediately after the Participant's termination of
employment, unless the Employer, in its sole discretion shall consent to an
amendment or modification to such distribution election and/or a deferral of the
commencement date.

 

6.4  
Minimum Distribution. Notwithstanding any provision to the contrary, if the
balance of a Participant's Retirement Account at the time of a termination due
to Retirement is less than $50,000 (or such other uniform threshold amount
established by the Administrator), the Participant shall be paid his or her
benefits as a single lump sum as soon as administratively feasible following
said termination date. If the balance of a Participant’s Education Account is
first scheduled for payment is less than $4,000 (or such other uniform threshold
amount established by the Administrator), the Participant shall be paid his or
her benefits as a single lump sum as soon as administratively feasible following
said commencement date.

 
********
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
Article VII -   Beneficiaries
 

7.1  
Beneficiaries. Each Participant may from time to time designate one or more
persons, entities or his or her estate as his or her beneficiary under the Plan.
Such designation shall be made on a form prescribed by the Administrator. 

 

7.2  
Change of Beneficiary Designation. Each Participant may at any time and from
time to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator. 

 

7.3  
Determination of Beneficiary. 

 

(a)  
If the beneficiary does not survive the Participant (or is otherwise unavailable
to receive payment), if the beneficiary does not survive until the final payment
is made or if no beneficiary is validly designated, then the amounts payable
under this Plan (or any remaining amount, as the case may be) shall be paid to
the Participant's designated contingent beneficiary, if any, and, if none, to
the Participant’s surviving spouse, if any, and if none, to his or her surviving
issue per stirpes, if any, and, if none, to his or her estate and such person
shall be deemed to be a beneficiary hereunder. (For purposes of this Article, a
per stirpes distribution to surviving issue means a distribution to such issue
as representatives of the branches of the descendants of such Participant; equal
shares are allotted for each living child and for the descendants as a group of
each deceased child of the deceased Participant).

 

(b)  
If more than one person is the beneficiary of a deceased Participant, each such
person shall receive a pro rata share of any death benefit payable unless
otherwise designated on the applicable form.

 

(c)  
If a beneficiary who is receiving benefits dies, all benefits that were payable
to such beneficiary shall then be payable to the estate of that beneficiary.

 

(d)  
If the Administrator has any doubt as to the proper Beneficiary to receive
payments hereunder, the Employer shall have the right to withhold such payments
until the matter is finally adjudicated. However, any payment made by the
Employer, in good faith and in accordance with this Plan, shall fully discharge
the Employer from all further obligations with respect to that payment.

 

7.4  
Lost Beneficiary.

 

(a)  
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 
 
12

--------------------------------------------------------------------------------

Table of Contents
 

(b)  
If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to his/her estate. Any such presumption of death
shall be final, conclusive and binding on all parties.

 
********
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
Article VIII -   Funding
 

8.1  
Prohibition Against Funding. Benefits payable under this Plan shall be paid from
the general assets of the Employer, or at the discretion of the Employer, from
assets set aside in a trust for deferring the cost of providing the benefits due
under this Plan; provided, however, that no person entitled to payment under
this Plan shall have any claim, right, priority, security interest, or other
interest in any fund, trust, account, or other asset of the Employer that may be
looked to for such payment. The liability for the payment of benefits hereunder
shall be evidenced only by this Plan and by the existence of a bookkeeping
accounts established and maintained by the Employer for purposes of this Plan.
It is the express intention of the parties hereto that this arrangement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

8.2  
Deposits in Trust. Notwithstanding section 8.1, or any other provision of this
Plan to the contrary, the Employer may deposit into the Trust any amounts it
deems appropriate to pay the benefits under this Plan. The amounts so deposited
may include all contributions made pursuant to a Deferral Election by a
Participant and shall remain the general assets of the Employer.

 

8.3  
Withholding of Employee Contributions. The Administrator is authorized to make
any and all necessary arrangements with the Employer in order to withhold the
Participant's Deferrals under section 3.1 hereof from his or her Compensation.
The Administrator shall determine the amount and timing of such withholding.

 
********
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
Article IX -   Claims Administration
 

9.1  
General. In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this Article. Such
consideration and review shall be conducted in a manner designed to comply with
section 503 of the Employee Retirement Income Security Act of 1974, as amended.

 

9.2  
Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

 

(a)  
the specific reason or reasons for denial of the claim;

 

(b)  
a specific reference to the Plan provisions on which the denial is based;

 

(c)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and.

 

(d)  
an explanation of the provisions of this Article.

 

9.3  
Right of Appeal. A claimant who has a claim denied under section 9.2 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under section
9.2.

 

9.4  
Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision which shall be binding
on all parties. The decision shall be written in a manner calculated to be
understood by the claimant and shall specifically state its reasons and
pertinent Plan provisions on which it relies. The Administrator's decision shall
be issued within sixty (60) days after the appeal is filed, except that if a
hearing is held the decision may be issued within one hundred twenty (120) days
after the appeal is filed.

 

9.5  
Designation. The Administrator may designate one or more of its members or any
other person of its choosing to make any determination otherwise required under
this Article.

 
********
 
15

--------------------------------------------------------------------------------

Table of Contents
 
Article X -   General Provisions
 

10.1  
Administrator.

 

(a)  
The Administrator is expressly empowered to limit the amount of compensation
that may be deferred; to deposit amounts into Trust(s) in accordance with this
Plan; to interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel, and other persons it deems necessary in connection with
the administration of the Plan; to request any information from the Employer it
deems necessary to determine whether the Employer would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

 

(b)  
The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

 

(c)  
The Administrator shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Administrator in good
faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2  
No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant's beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish any benefit or payment under this Plan, in whole or
in part, or if any attempt is made to subject any such benefit or payment, in
whole or in part, to the debts, contracts, liabilities, engagements or torts of
the Participant or beneficiary or any other person entitled to any such benefit
or payment pursuant to the terms of this Plan, then such benefit or payment, in
the discretion of the Administrator, shall cease and terminate with respect to
such Participant or beneficiary, or any other such person.

 

10.3  
No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Employer, or give a Participant or beneficiary, or any other person, any right
to any payment whatsoever, except to the extent of the benefits provided for
hereunder.Each Participant shall remain subject to discharge to the same extent
as if this Plan had never been adopted.

 
 
16

--------------------------------------------------------------------------------

Table of Contents
 

10.4  
Incompetence. If the Administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Employer to see to the application of
such payments. Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the Employer, the Administrator and
the Trustee.

 

10.5  
Identity. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6  
Other Benefits. The benefits of each Participant or beneficiary hereunder shall
be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.

 

10.7  
No Liability. No liability shall attach to or be incurred by any employee of the
Employer, Trustee or any Administrator under or by reason of the terms,
conditions and provisions contained in this Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

10.8  
Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Employer or the Plan, shall be paid by the Employer.

 

10.9  
Insolvency. Should the Employer be considered insolvent (as defined by the
Trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee. Upon receipt of such notice, the Administrator or Trustee shall comply
with the terms of the Trust. 

 

10.10  
Amendment and Termination.

 

(a)  
Except as otherwise provided in this section, the Employer shall have the sole
authority to modify, amend or terminate this Plan; provided, however, that any
modification or termination of this Plan shall not reduce, without the consent
of a Participant, a Participant's right to any amounts already credited to his
or her Account, or lengthen the time period for a distribution from an
established Account. Following such Plan termination, payment of such credited
amounts shall be made in a single sum payment.

 
 
17

--------------------------------------------------------------------------------

Table of Contents
 

(b)  
A Participant shall have a right to the vested portion of his or her Account in
the event of the termination of the Plan pursuant to section (a), above.

 

10.11  
Employer Determinations. Any determinations, actions or decisions of the
Employer (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board in accordance with its established procedures or by
such other individuals, groups or organizations that have been properly
delegated by the Board to make such determination or decision.

 

10.12  
Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

10.13  
Governing Law. This Plan shall be governed by, construed and administered in
accordance with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, and any other applicable federal law,
provided, however, that to the extent not preempted by federal law this Plan
shall be governed by, construed and administered under the laws of the State of
Texas, other than its laws respecting choice of law.

 

10.14  
Severability. If any provision of this Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of this
Plan and this Plan shall be construed and enforced as if such provision had not
been included therein. If the inclusion of any Employee (or Employees) as a
Participant under this Plan would cause the Plan to fail to be maintained solely
for a select group of highly compensated or management employees, then the Plan
shall be severed with respect to such Employee or Employees who shall be
considered to be participating in a separate arrangement.

 

10.15  
Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.16  
Entire Agreement. This instrument contains the entire terms of the Plan and
supersedes any prior understandings or written documents which have heretofore
set forth the terms of the Plan and/or any oral agreements between the Employer
and any of the Participants respecting the within subject matter. No
modification, amendment, change, or discharge of any term or provision of this
Plan shall be valid or binding unless the same is in writing and signed by a
duly authorized officer of the Employer.

 

10.17  
Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 
********


18

--------------------------------------------------------------------------------

Table of Contents


[signature page to follow]


19

--------------------------------------------------------------------------------

Table of Contents




 
IN WITNESS WHEREOF, WEINGARTEN REALTY INVESTORS has caused this instrument to be
executed by its duly authorized officer, effective as of September 1, 2002.
 
WEINGARTEN REALTY INVESTORS


By:  /s/ Stephen Richter
Name:  Stephen Richter
Title:  Sr. Vice President / CFO


Date: 8-23-02



20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 